Citation Nr: 1760663	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent prior to February 10, 2012, and higher than 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

The Veteran served on active duty from August 2001 to November 2001 and from June 2006 to May 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting a 70 percent rating for the entire period under appeal.


FINDING OF FACT

The Veteran's PTSD manifests with social and occupational impairment with deficiencies in most areas for the entire period under appeal.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met effective from September 14, 2010.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes the Veteran was advised during his May 2017 hearing to submit records of private treatment if he wanted them to be considered or felt they were required to make a fair decision in his case.  No records were received.

As a threshold matter, the Board finds this claim has been pending since September 2010, when he filed a claim for an increase to his already service-connected PTSD.  This claim was denied in the June 2011 rating decision.  In February 2012, within the one-year time period for the appeal of a rating decision, the Veteran filed a statement asking for a higher rating.  The RO treated this statement as a claim for an increase, but, in an effort to maximize his benefits, the Board is construing the February 2012 statement as a notice of disagreement (NOD).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, this claim is pending from the September 2010 claim.  Review of the relevant evidence in an increased rating includes relevant evidence dated within the year prior to receipt of the claim.  Here, therefore, the relevant timeframe for review is back to September 2009.  38 C.F.R. § 3.400(o).

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated as 30 percent disabling prior to February 2012, and 50 percent disabling thereafter.  While acknowledging that he does not meet the criteria for a 100 percent rating, he argues that his symptoms more closely approximate the criteria for a 70 percent rating.  



The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a).

After review of the evidence, the Board agrees that the Veteran's symptoms more closely approximate the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  He has occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130.  The record shows that he has had difficulties at work, although still employed.  His supervisor submitted a statement explaining the Veteran has mood swings, and can be extremely difficult at times.  He has had to be counseled on hygiene and uniform infractions, and has also reported to work under the influence of alcohol.   As far as personal relationships, he and his wife divorced during the appeal period.  He is not close with his family.  He currently has a girlfriend, and VA treatment records show that they are looking into having couples' counseling.  He has a few friends, but explained during his personal hearing that he lost touch with most of them.  The record shows deficiencies in judgment, as he has been shown to have fairly frequent angry and violent outbursts.  His alcohol use, which has been attributed to his PTSD by the February 2011 and March 2013 VA examiners, causes him to engage in dangerous behavior and to black out.  He has, however, been making an effort to reduce his drinking.  He also has deficiencies in mood.  He has major depression is associated with PTSD.  He has weekly panic attacks and is constantly hypervigilent.  This evidence corresponds to a 70 percent rating.

There is no mental health evidence dated within the year preceding the September 2010 claim.  Accordingly, the effective date of his 70 percent rating is September 14, 2010, the date of receipt of his claim.  38 C.F.R. § 3.400(o).

The Board does not find that a 100 percent rating is warranted.  The record does not show total social and occupational impairment.  Although he and his wife divorced, he does have a new girlfriend.  Further, although he has had troubles with his employer, the record shows he has worked for the same company for over 15 years.  The record does show some fleeting thoughts of suicide, but there is no indication of actual intent or plan.  The Veteran has consistently denied suicidal ideation.  The record also shows that he had a dissociative episode after being involved in a car accident, frightening him and causing him to flee the scene.  However, there is no indication from the record that this is a persistent or common symptom.  Although he has been shown to have angry outbursts, the record does not show grossly inappropriate behavior; indeed, the record shows that he has different coping mechanisms, such as taking a walk or a bike ride, to deal with his symptoms.  In sum, the Veteran's symptoms do not meet the criteria for a 100 percent rating.

The Board notes that the Veteran has not alleged that he meets the criteria for a 100 percent rating, and his testimony did not so suggest.  Indeed, during his personal hearing, he agreed that his symptoms met the criteria for a 70 percent rating.  Accordingly, although the Veteran testified that his symptoms were worse than when it was last rated, the Board does not find the evidence too old or incomplete to adequately determine the current state of the disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Rather, the Board finds that a remand for an updated examination would impose an unnecessary additional burden on VA, as well as a delay to final adjudication of the Veteran's claim, with no likely additional benefit.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
    



ORDER

A 70 percent rating for PTSD is granted effective September 14, 2010.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


